Citation Nr: 1620833	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  11-14 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a compensable initial evaluation for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and H.D.


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge sitting at the Oakland RO in January 2016.  A transcript of that hearing is associated with the claims file.

At his January 2016 hearing, the Veteran submitted additional evidence with a waiver of RO consideration, in accordance with 38 C.F.R. § 20.1304 (2015).

The issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for posttraumatic stress disorder (PTSD) has been rasied by the record in a statement received in March 2014, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a compensable initial rating for bilateral hearing loss.  He was last afforded a VA examination addressing the severity of his bilateral hearing loss in October 2010.  At his January 2016 hearing, the Veteran submitted two audiograms, one dated in November 2014 and one dated in January 2016, which show that his bilateral hearing loss has increased in severity since he was last examined in 2010.  Although the new audiograms document a decrease in hearing acuity, they are not sufficient for VA purposes to rate the Veteran's bilateral hearing loss severity under the pertinent rating criteria, as they do not contain a controlled speech discrimination test (Maryland CNC), as required.  See 38 C.F.R. § 4.85(a) (2015).  

VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  As the evidence reflects that the Veteran's bilateral hearing loss disability has worsened in severity since he was last examined over six years ago, a new VA examination is warranted to determine the current severity of his bilateral hearing loss.

Additionally, the Veteran testified in his January 2016 hearing before the Board that he believes his vertigo to be a symptom of his bilateral hearing loss, and that it should be considered in assigning the appropriate rating.  Accordingly, the VA examiner should provide an opinion as to whether the Veteran currently has vertigo, and if so, whether it is a symptom of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the severity of his bilateral hearing loss.  The claims folder and a copy of this Remand must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The findings of puretone decibel loss at 500, 1000, 2000, 3000, and 4000 Hertz, must be numerically reported, and speech recognition percentage results derived using the Maryland CNC word list.  The examiner must also specifically address the effect of the Veteran's hearing loss on his occupational functioning and daily activities, and inquire as to the situations in which his hearing loss causes the greatest difficulty.  Last, the examiner should state whether the Veteran has vertigo, and if so, whether it is a symptom of his service-connected bilateral hearing loss.  The examiner must provide a complete rationale for all opinons stated.

2.  Notify the Veteran that he must report for the examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).

3.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






